PER CURIAM.
Appellant was convicted of robbery and sentenced to an indeterminate term of five to ten years. The transcript of testimony shows that a filling station had been held up and robbed at gun point. The filling station attendant identified appellant as the person who held the gun on him. Appellant and his companion demanded money. A short time thereafter appellant and some companions were stopped by police who had been alerted to the fact that an armed robbery had taken place and had a description of the car used by appellant and his companions. In the car were found money, a loaded gun which was identified by the filling station attendant as similar to the one used in the robbery, and the keys to the filling station. Appellant entered a plea of not guilty and was represented by counsel at the trial.
Appellant filed his notice of appeal in propria persona and counsel was appointed by the trial court pursuant to A.R.S. § 13-161 to handle his appeal. Counsel advised this court by written communication that he had searched the record including the transcript of testimony and has been unable to find grounds on which an appeal could be based. This court ordered the appeal be submitted. On examination of the record and transcript we find no reversible error.
Affirmed.